Plaintiff in error was convicted in the county court of Blaine county of having unlawful possession of whisky and was sentenced to pay a fine of $200 and to serve 30 days in the county jail.
This appeal must be dismissed for two reasons:
First. The notice of appeal was not served on the court clerk as required by section 3193, Okla. Stat. 1931, but was served only on the county attorney. The failure to serve the court clerk is jurisdictional. Lutke v. State, 37 Okla. Cr. 18,255 P. 719. *Page 279 
Second. The case-made was not served on the county attorney within the time fixed by law nor within any legal extension of time.
Section 3192, Okla. Stat. 1931, provides that an appeal from a misdemeanor may be taken in 60 days, or upon good cause shown the trial judge may extend the time not to exceed 60 days additional. In the instant case judgment was entered on the 29th day of May and no order of extension was made till the 29th day of July, 61 days from the date of judgment. Time is computed by excluding the first day and including the last. Section 22, Okla. Stat. 1931; Welch v. State, 38 Okla. Cr. 300,260 P. 787.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.